OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFFICIAL BUSINESS ,-v*»m&m*& o                                 ^
            STATE OF TEXAS **§?£' i                                            PITNEY BOWES




 1/6/2015
            2^.2?
            PRIVATE USE /^S/fan!«iR
 cAiM^sNnn /^,-r,., «
                        ;.«. hx r^^^Mm 0002003152 $o°-265
                                                   janis 2015
                          ,- kY 1•^^xFgzESISffi^ MAILED FROM ZIP CODE 78 701
 SANFORD, GERALD          Tr. Ct, No. 2pfZ^CR-1W2                  WR-82,668-01
 On'this day, the^ongihaNapplicatiori^or writ.df itiandamus has been received and
 present                                Ob-~~ *;:•% . i
                                                                           Abel Acosta, Clerk

                                          §ANFORD
                                        C%NTY ADULT -TDC #523040
                                        OM^L      „,.>-
                                        »NI@\TX 78207*^




.A.VRS3B    7S2D7